DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” (or equivalents thereto) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: ion implantation system in claims 13 and 20, wherein the process chamber has been interpreted as a process chamber capable of ion implantation and readable thereon.  This interpretation is also considered more expeditious since Applicant’s specification refers to a ion implantation system (100) which substantially overlaps with previously claimed structures and does not make clear their relationships.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned is rejected based on its dependency,
Claim 1 recites ”wherein the control is based, at least in part, on the power input to the heater apparatus, the temperature of the heated apparatus, an equipment safe temperature that is between the process temperature and the personnel-safe temperature, and an open or closed position of the purge gas valve [emphasis added]”.  
It is unclear to what extent each (or if all) of the features of the list must be part of the control.  In order to expedite examination, Examiner has assumed that the limitation is met when the control is based on at least one of the listed features to any extent. 
Claim also 1 recites “wherein the purge gas valve is closed concurrent with cooling of the heated apparatus from the process temperature to the equipment-safe temperature, and wherein the purge gas valve is open concurrent with cooling from the equipment-safe temperature to the personnel-safe temperature.  It is not clear if whether or not this feature is enabled by a controller configured to control the purge gas valve according to the limitation or if it is merely an intended use of which the prior art must be capable.  This lack of clarity is further exacerbated by the previous rejection that does not clearly set forth whether the purge gas valve is even controlled in general by the controller.  In order to expedite examination, Examiner has assumed that the feature is one based on a capability/intended use of the feature/apparatus, but in acknowledgement of what appears to be an intention by Applicant to attribute all features to “a controller configured to”, Examiner has relied upon prior art anticipates the intended use based on capability and/or renders it obvious.  Applicant is encouraged to use language such as “the controller configured to control the purge gas valve to be closed concurrent with cooling of the heated apparatus, and the controller configured to control the purge gas valve to be open concurrent with cooling from the equipment-safe temperature to the personnel-safe temperature” if the intention is that the controller is configured/programmed to perform any or all of the features mentioned but not specifically linked to “controller configured to” language.  
Claim 6 recites the limitation “the workpiece support".  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed that the claim was meant to refer to “a workpiece support”.
Clarification and/or correction is requested in all instances.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8, 11-12, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0251935 to Guiver.
Regarding Claim 1:  Guiver discloses a workpiece processing system substantially as claimed and comprising:  a chamber (e.g., Figs. 2-13, 301 and 1203) generally defining a chamber volume; a purge gas port (e.g., Fig. 8, port connecting 811 and 301) in fluid communication with the chamber volume; a purge gas source (gas source(s) connected to 811) having a purge gas associated therewith; a purge gas valve (e.g., 815 associated with 811) configured to provided selective fluid communication between the purge gas source and the purge gas port; a vacuum port (e.g., Fig. 8, port connecting 230 and chamber) in fluid communication with the chamber volume; a vacuum source (801 and 803); a vacuum valve (805) configured to provided selective fluid communication between the vacuum source and the vacuum port; a heated apparatus (chamber features and surfaces exposed to heater apparatus [see below] that thermally respond thereto) positioned within the chamber; a heater apparatus (e.g., 305, 819, 825 ) configured to selectively heat the heated apparatus to a process temperature based, at least in part, on a power input to the heater apparatus; a temperature sensor (911, see, e.g., para. 55) configured to determine a temperature of the heated apparatus; and a controller (240, also see, Figs. 10 and 11A-B and accompanying text) configured to control a cooling of the heated apparatus from a process temperature to a personnel-safe temperature (i.e. a temperature when the apparatus is opened and manually accessible by an operator), wherein the control is based at least on part on the power output of the heater apparatus, the temperature of the heated apparatus, and an open or closed position of the purge gas valve, wherein the purge gas valve may be closed concurrent to with cooling of the heated apparatus from the process temperature to an equipment-safe temperature (i.e. any intermediate temperature between the process temperature and the personnel-safe temperature), and wherein the purge gas valve may be open concurrent with cooling from the equipment-safe temperature to the personnel-safe temperature.
Regarding the intended use of the claimed apparatus, it is noted that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding obviousness of the claimed features, Examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Guiver teaches that by controlling related heating and cooling processes in a workpiece processing system, as detailed, it is better able to stringent manufacturing requirements (see, e.g., background).  Additionally, Guiver does not disclose all features in a single embodiment, although it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic that related features could be combined to provide an overall apparatus based on the guiding principles of the disclosure.
With respect to claim 2, in Guiver, wherein the controller is configured to selectively decrease the power input to the heater apparatus 5from a first power associated with the process temperature to a second power associated with the equipment-safe temperature concurrent with a cooling of the heated apparatus from the process temperature to the equipment-safe temperature.  In Guiver, the controller is configured to decrease the power input to the heater apparatus by turning it from on (first power) to off (second power).
With respect to claim 3, as detailed above with respect to claim 2, the first power may generally maintain the process temperature of the heated apparatus, and wherein the second power comprises approximately zero power input to the heater apparatus in Guiver.
With respect to claim 4, controller is configured to decrease of the power input to the heater apparatus from the first power to the second power based, at least in part, on the temperature of the heated apparatus (i.e. a temperature during processing).   20
With respect to claim 5, the cooling of the heated apparatus from the process temperature to the equipment-safe temperature is predominantly based on thermal radiation to the chamber (i.e. heater apparatus on), and wherein the cooling of the heated apparatus from the equipment-safe temperature to the personnel-safe temperature is predominantly based on 25thermal conduction and convection to the purge gas  (i.e. heater apparatus off and purge gas on) (see, e.g., Figs. 10 and 11A-B and accompanying text).
With respect to claim 6, the apparatus of Guiver further comprises an access port (opening associated with 315 or 1207) selectively configured in one of a closed position and an open position, wherein in the closed position, the access port generally isolates the chamber volume from an external environment, and wherein in the open position, the access port exposes the chamber volume to the 5external environment, wherein the controller is further configured to selectively control an operation of the access port to be in the closed position and open position based, at least in part, on the temperature of a workpiece support (307 and 1213) (i.e. processing temperature or personnel-safe temperature).
With respect to claim 8, in Guiver, the access port is configured to provide access to an operator to physically contact the heated apparatus within the chamber volume from the external environment when the access port is in the open position.   Also see above regarding intended use.
With respect to claim 11, in Guiver, the purge gas valve may be considered a manual valve since a user recipe may be provided and the controller of Guiver is configured to provide an indicator (i.e. alarm)  to a user when a temperature is not at a set point.
With respect to claim 12, see above regarding intended use.
With respect to claim 15, the temperature sensor comprises one or more of a thermocouple (911) and an RTD.  

Regarding claim 17:  Guiver discloses a workpiece processing system as substantially as claimed and comprising:  a chamber (e.g., Figs. 2-13, 301 and 1203) generally defining a chamber volume; a purge gas port (e.g., Fig. 8, port connecting 811 and 301) in fluid communication with the chamber volume; a purge gas source (gas source(s) connected to 811) having a purge gas associated therewith; a purge gas valve (e.g., 815 associated with 811) configured to provide selective fluid communication between the purge gas source and the purge gas port; a vacuum port (e.g., Fig. 8, port connecting 230 and chamber) in fluid communication with the chamber volume; a vacuum source (801 and 803); a vacuum valve (805) configured to provide selective fluid communication between the vacuum source and the vacuum port; a heated apparatus (chamber features and surfaces exposed to heater apparatus [see below] that thermally respond thereto) positioned within the chamber; a heater apparatus (e.g., 305, 819, 825 ) configured to selectively heat the heated apparatus to a process temperature based, at least in part, on a power input to the heater apparatus; a temperature sensor (911, see, e.g., para. 55) configured to determine a temperature of the heated apparatus; and  a controller (240) configured to thermally control the heated apparatus in each of a first mode and a second mode, wherein in the first mode, the controller is configured to control the heater apparatus, vacuum valve, and the purge gas valve to maintain the heated apparatus at the process temperature in a 20substantially evacuated environment, and wherein in the second mode, the controller (240, also see, Figs. 10 and 11A-B and accompanying text) is configured to control the heater apparatus, vacuum valve, and the purge gas valve to cool the heated apparatus from the process temperature to an equipment-safe temperature (i.e. an intermediate temperature between the process temperature and the personnel-safe temperature) in the substantially evacuated environment, and to cool the heated apparatus from the equipment-safe temperature to a personnel- 25safe temperature concurrent with flowing the purge gas into the chamber volume based, at least in part, on the temperature measured by the temperature sensor.  
Regarding the intended use of the claimed apparatus, it is noted that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 19, see above regarding intended use.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guiver as applied to claims 1-6, 8, 11-12, 15, 17 and 19 above, and further in view of U.S. Patent No. 3,936,659 to Mainord.
Guiver discloses the system substantially as claimed and as described above.
However, Guiver fails to disclose the system further comprising 20a 10lockout apparatus, wherein the controller is configured to selectively prevent the access port from being configured in the open position via the lockout apparatus when the temperature of the workpiece support is greater than an operator-safe temperature.  
Mainord teach providing a system including a heating apparatus and equipment and personnel safety features wherein a controller (7) is configured to selectively prevent an access port from being configured in an open position via a lockout apparatus (12) until a temperature thereof reaches a safe temperature for the purpose of preventing harm to equipment and personnel (see, e.g., column 4, rows 34-40).
Thus, it would have been obvious to one of ordinary skill in the art to have provided the system of Guiver further comprising 20a 10lockout apparatus, wherein the controller is configured to selectively prevent the access port from being configured in the open position via the lockout apparatus when the temperature of the workpiece support is greater than an operator-safe temperature in order to prevent harm to equipment and personnel as taught by Mainord.

Claim(s) 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guiver as applied to claims 1-6, 8, 11-12, 15, 17 and 19 above, and further in view of U.S. Patent Pub. No. 2003/0082891 to Walther.
Guiver discloses the system substantially as claimed and as described above, including the chamber is a process chamber and wherein the heated apparatus comprises a workpiece support.
However, Guiver fails to disclose the system further comprising 20an ion implantation system, wherein the chamber comprises one of a load lock chamber and a process chamber, and wherein the heated apparatus comprises 15a workpiece support comprising an electrostatic chuck configured to selectively support and heat a workpiece.  
Walther discloses a system further comprising an ion implantation system (Fig. 2, 140) for the purpose of providing an integrated processing system capable of plasma doping and ion implantation (see, e.g., abstract).
Thus, it would have been obvious to one of ordinary skill in the art to have provided an ion implantation system in Guiver in order to provide an integrated processing system capable of plasma doping and ion implantation as taught by Walther.
With respect to claim 14, Walther also discloses provision of a workpiece support as an electrostatic clamp in order to support a workpiece in various positions in the integrated apparatus.

Claim(s) 9-10, 16 and 18 is/are rejected under 35 U.S.C. 19-10 and 03 as being unpatentable over Guiver as applied to claims 1-6, 8, 11-12, 15, 17 and 19 above, and further in view of U.S. Patent Pub. No. 2015/0004794 to Harada.
Guiver discloses the system substantially as claimed and as described above.
However, Guiver fails to disclose the purge gas valve comprises an automated valve, wherein the controller is configured to open the purge gas valve once the temperature is less than or equal to the equipment- safe temperature, thereby flowing the purge gas into the chamber environment (i.e. selectively vary the flow of purge gas based on the temperature of the heated apparatus).  
Harada disclose a controller configured to control a cooling process of a heated apparatus wherein the controller is configured to control power applied to the heated apparatus which may be performed step-wise manner and controlling introduction of a purge gas which may or may not be performed in parallel (i.e. varied based on temperature) with the control of power to the heated apparatus for the purpose of controlling the cooling process in a way that prevents particle formation due to temperature differentials between the workpiece and the heated apparatus (see, e.g., para. 36).  Note in a combination of the teachings of Guiver and Harada a valve of connected to the controller is considered to be “automated”.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the purge gas valve comprises an automated valve, wherein the controller is configured to open the purge gas valve once the temperature is less than or equal to the equipment- safe temperature, thereby flowing the purge gas into the chamber environment (i.e. selectively vary the flow of purge gas based on the temperature of the heated apparatus) in order to provided a system capable of performing a cooling process in a way that prevent particle formation due to temperature differentials between a workpiece and a heated apparatus as taught by Harada.
25
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 6768084 disclose an apparatus for rapid thermal processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/
Primary Examiner, Art Unit 1716